Citation Nr: 1743923	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-17 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to July 1975. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Board hearing before the undersigned in November 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.


REMAND

VA conceded that the Veteran experienced in-service acoustic trauma from weapons fire and loud truck noise during service.  Subsequent to the January 2017 VA examination and addendum, the Veteran submitted additional statement and evidence pertaining to his discharge examination.  

Additionally, in its February 2016 Remand, the Board asked the examiner to comment on the Veteran's July 16, 1975, Report of Medical History, upon which the Veteran reported that he experienced hearing loss, and had a history of trouble hearing in the left ear.  The examiner failed to discuss the significance of the Veteran's July 16, 1975, Report of Medical History, which notes the Veteran's reported hearing loss and a history of trouble hearing in the left ear.  Thus, the examiner did not comply with the Board's Remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) .  

Accordingly, the case is REMANDED for the following actions:



1. The AOJ should return the claims file to the January 2017 examiner and request that he review the claims file and respond to the below inquiries regarding the Veteran's service connection claim for a bilateral hearing loss disability.  If that examiner deems is otherwise unavailable, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current bilateral hearing loss symptoms.  

Based upon a review of the credible statements, history and evidence provided by the Veteran and sound medical principles, the VA examiner should:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss disability manifested in service or within one year of separation from service, and/or is caused by or otherwise etiologically related to his period of active duty service from September 1974 to July 1975.  In providing an answer to this question, the examiner should consider the Veteran's assertions that he has experienced hearing loss since service.  The examiner should discuss the significance of the Veteran's July 16, 1975, Report of Medical History, upon which the Veteran reported that he experienced hearing loss, and had a history of trouble hearing in the left ear.  

2. The AOJ should adjudicate the claim of entitlement to service connection for a bilateral hearing loss disability in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

